No.   89-624
          IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF THE CUSTODY OF A.O.,
M.O., and A.O., Minor Children,
PAMELA PIERRE,
               Petitioner and Respondent,


DAVID L. OSBORN,
               Respondent and Appellant.



APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin,
               The Honorable Larry W. Moran, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Stuart R. Whitehair, Bozeman, Montana
          For Respondent:
               James D. McKenna, Bozeman, Montana


                             Submitted on Briefs:     March 29, 1990
                                           Decided:   April 12, 1990
Justice R. C. McDonough delivered the Opinion of the Court.

      David L. Osborn appeals from an order of the Eighteenth
Judicial District, Gallatin County, denying his motion to dismiss
for   lack   of   jurisdiction    under     the   Uniform   Child    Custody
Jurisdiction Act.    Sections 40-7-101, et seq.
      On reviewing the record, the Court concludes that the District
Court's order is not an appealable order, and therefore this appeal
should be    dismissed.    Rule    1 (b),   M.R.App. P., enumerates the
specific matters which can be appealed from District Court.              The
order appealed from in this case merely denied a motion to dismiss.
An order denying a motion to dismiss is not included within the
appealable orders specified in Rule 1, M.R.App.P.                   There is
therefore no support for this appeal; accordingly it is dismissed.
Let the remittitur issue forthwith.
      Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




f                   y
        Chief Justice